Citation Nr: 1523322	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left eyebrow scar, currently rated at 30 percent disabling.

2.  Entitlement to an increased rating for a left eye disability, currently rated at 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a head injury with concussion, currently rated at 10 percent disabling.

4.  Entitlement to service connection for a neck injury.

5.  Entitlement to service connection for a bilateral shoulder injury.

6.  Entitlement to service connection for a bilateral arm injury.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2011 and December 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, including referring the issues of entitlement to service connection for a low back disorder, a right hip disorder and a disorder of the legs, to include as residual to injury from the in-service motorcycle accident.  The record shows that these issues have not been addressed and are therefore once again referred to the RO for appropriate action.  Additionally, with respect to the issue of entitlement to service connection for glaucoma, the record shows that in October 2013, the Veteran submitted a VA Form 21-526b claim for service connection.  In February 2014 the RO sent the Veteran VCAA notice, and in September 2014 the Veteran had a VA examination and opinion as to whether the Veteran's glaucoma is a result of his service-connected left eye injury.  In a September 2014 correspondence, the RO advised the Veteran to disregard the February 2014 VCAA notice letter, and that the Veteran's glaucoma claim would not be addressed further as a claim for compensation because it was under appellate consideration.  However, it appears that the RO has not yet issued a rating decision addressing the Veteran's glaucoma claim.  As such, this issue is also REFERRED to the RO for its consideration.  

In July 2013, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that the RO has framed the Veteran's shoulder issue in the context of a pre-existing condition.  The record shows that there was no shoulder condition noted on entry and preliminarily, the Board finds that the Veteran was sound on entrance, and there is no clear and unmistakable evidence that the disability pre-existed service.  Therefore, the issue of service connection for a back disability will be considered on a direct basis only.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for a low back disorder, a right hip disorder and a disorder of the legs, to include as residual to injury from the in-service motorcycle accident have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, it appears the RO has not yet issued a rating decision addressing the Veteran's entitlement to service connection for glaucoma claim.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for a bilateral shoulder disability, a neck disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 10, 2013, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for the left eyebrow scar.

2.  On July 10, 2013, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for a left eye disability.

3.  On July 10, 2013, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for residuals of a head injury with concussion.

4.  The preponderance of the evidence weighs against a finding that the Veteran currently has a bilateral arm disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for the left eyebrow scar, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for a left eye disability, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for residuals of a head injury with concussion, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The criteria for service connection for a bilateral arm disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On April 4, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for the left eyebrow scar, an increased rating for a left eye disability, and an increased rating for residuals of a head injury with concussion. 

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claims of entitlement to entitlement to an increased rating for an increased rating for the left eyebrow scar, an increased rating for a left eye disability, and an increased rating for residuals of a head injury with concussion and as such, those issues are dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in March 2007 and April 2011, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2011, and the Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a bilateral arm condition as a result of a motorcycle accident he was involved in during his active military service.  

The Veteran's service treatment records (STR's) are silent for complaints or treatment for a bilateral arm condition.  At the time of the accident, there was no mention of injury to the Veteran's arms.  There is no evidence in the Veteran's post-service treatment records to suggest that he has received treatment for, or a diagnosis of, a bilateral arm condition.  

At a May 2011 VA examination, the examiner did not find any evidence of an upper extremity disability or condition other than the finding of a bone spur found on x-ray, and a diagnosis of tennis elbow that the Veteran reported had its onset in 2008.  The examiner stated that the bone spur was not traumatic in nature and was the result of chronic 'pulling' on a tendon, as one may find from the types of civilian work that had been performed by the Veteran, which included the occupations of lighting installer, handyman, and auto body/auto repairman.  

At the July 2013 Board hearing, the Veteran testified that he had relatively minor, gradual onset of pain in his arms for a number of years, and that he felt that it was connected to his motorcycle accident.  

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral arm disorder.  With the exception of the Veteran's diagnosed tennis elbow and bone spur, the medical evidence of record does not show that a bilateral arm disorder has been diagnosed at any time during the period of the claim.  Thus, the Board concludes that the Veteran does not currently have a bilateral arm disorder that is related to his period of active service.  Entitlement to service-connected benefits is limited to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

To the extent that the Veteran has asserted that he has a bilateral arm disorder, the Board finds that as a layperson, his statements are competent as to the symptoms he experiences.  However, the Veteran is not otherwise competent to determine the existence of a bilateral arm disorder or to relate the claimed disorder to his military service.  The existence of such a disorder is not a disorder capable of lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the claim for service connection for a bilateral arm disorder must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any such current disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased rating for the left eyebrow scar is dismissed.

The claim of entitlement to an increased rating for a left eye disability is dismissed.

The claim of entitlement to an increased rating for residuals of a head injury with concussion is dismissed.

The claim of entitlement to service connection for a bilateral arm disorder is denied.


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for a bilateral shoulder disability and a neck disability, must be remanded for further development.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examinations of record are inadequate as the examiner failed to address the pertinent issues on appeal.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Bilateral Shoulder Disability

The Veteran has asserted that he has a bilateral shoulder disability as a result of a motorcycle accident he was involved in while on active duty.  Specifically, at the July 2013 Board hearing, the Veteran testified that he had the gradual onset of shoulder pain after the motorcycle accident that has gotten progressively worse.  

At the May 2011 VA examination, the examiner diagnosed the Veteran with bilateral acromioclavicular osteoarthritis.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder condition was caused by or the result of the in-service motorcycle accident.  The rationale provided was that there was no mention of an in-service shoulder injury in the STRs that was related to the motorcycle accident or any other cause.  The examiner also noted that the Veteran reported at entry that he had a history of shoulder problems.  

Unfortunately, the May 2011 opinion is not adequate for rating purposes.  The opinion and rationale is based on a lack of in-service treatment for a shoulder injury, and does not take into account the Veteran's description of bilateral shoulder pain that he believes is a result of the motorcycle accident.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any bilateral shoulder disability.

Neck Injury

The Veteran has asserted that he has a neck disability as a result of a motorcycle accident he was involved in while on active duty.  Specifically, at the July 2013 Board hearing, the Veteran testified that he had the gradual onset of neck pain after the motorcycle accident that has gotten progressively worse.  

At the May 2011 VA examination, the Veteran reported that the 1972 motorcycle accident caused a neck injury and resulting neck pain.  He reported moderate cervical spine pain with flare-ups every 1-2 months lasting 1-2 weeks at a time that occurred with a sudden turn of his head.  The Veteran was diagnosed with degenerative disc disease and osteoarthritis cervical spondylosis.  The examiner opined that they could not resolve the issue without resort to mere speculation.  The rationale provided was that there was no mention of any cervical spine injury or condition at the time of the hospitalization, and that the Veteran performed civilian occupations which could have caused the current cervical spine condition such as installation of lighting, handyman, and auto body/auto repairman.  The examiner also stated that given that a head injury occurred as a result of the motorcycle accident, there may have also been a cervical spine injury.  

It should be noted that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the examiner to provide the necessary opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's neck disability is necessary.  See 38 C.F.R. § 4.2 (2014).  

TDIU

The Board finds that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other claims on appeal.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with Virtual VA or VBMS any outstanding VA treatment records pertinent to the claims on appeal.

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any diagnosed bilateral shoulder disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed shoulder conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed shoulder condition is related to the Veteran's 1972 in-service motorcycle accident.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the severity and etiology of any diagnosed neck disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed cervical spine conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine condition is related to the Veteran's 1972 in-service motorcycle accident.  

The examiner should also specifically, indicate whether any currently diagnosed cervical spine condition is related to the 1972 motorcycle accident given the fact that the Veteran suffered documented head injuries as a result of the accident.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, readjudicate the claims on appeal, to include entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


